Citation Nr: 1614314	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to contaminated water at Camp Lejeune and/or exposure to herbicides.

2.  Entitlement to service connection for a skin disability, to include as due to contaminated water at Camp Lejeune and/or exposure to herbicides. 

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

With regard to the claims for peripheral neuropathy of the bilateral upper and lower extremities and a skin disability, the Board acknowledges that the RO has characterized these claims as involving an application to reopen previously denied claims of service connection.  In this regard, an October 2008 rating decision denied the Veteran's original claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities and a skin disability.  In February 2009, within one year of that decision, the Veteran submitted a statement that the Board construes as a timely notice of disagreement (NOD) with the October 2008 rating decision.  See 38 C.F.R. § 20.201 (as in effect prior to March 24, 2015).  Thus, the October 2008 rating decision is the one on appeal with regard to these claims, and the Board need not address whether new and material evidence has been received.

In December 2015, the Veteran presented testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  
As the Veteran has described an inability to retain employment due to his service-connected PTSD, the question of entitlement to a TDIU is part of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he developed peripheral neuropathy of the bilateral upper and lower extremities and a skin disability as a result of his military service.  Specifically, he asserts that his disabilities are the result of exposure to herbicides in Vietnam and contaminated water in Camp Lejeune, North Carolina.  The record reflects that the Veteran served in the Republic of Vietnam and at Camp Lejeune; thus, his exposure to herbicides and contaminated water is conceded.  

In March 2013, a VA opinion was obtained to determine the etiology of the Veteran's peripheral neuropathy without examination.  The VA examiner opined that the Veteran does not have a current diagnosis of peripheral neuropathy, emphasizing that the Veteran's VA treatment record show no clinical testing to confirm a diagnosis of peripheral neuropathy.  However, subsequent VA outpatient records note a diagnosis of neuropathy, complaints of tingling in the feet and hands, and an active prescription of gabapentin.  In light of these findings, a VA examination is necessary on remand to determine the nature and etiology of any neuropathy.  

With regard to his skin disability, the Veteran's service treatment records (STRs) show several notations of blisters, cellulitis, and vesicular bullae on his right foot.  See, e.g., STRs dated July 1973.  Post service, the Veteran's VA treatment records and a private physician's statement document diagnoses of poikiloderma of civatte and dermatitis.  See private physician's statement dated August 2006. 

In a July 2010, a VA fee-basis examiner found no relationship between the Veteran's poikiloderma of civatte and his military service.  Additionally, a March 2013 VA examiner opined that the Veteran's poikiloderma of civatte was not related to his exposure to contaminated water at Camp Lejeune.  However, neither examiner addressed whether the Veteran's poikiloderma of civatte was related to his presumed herbicide exposure.  Moreover, there has been no opinion as to the etiology of dermatitis.  Therefore, the Board finds that an addendum opinion should be obtained on remand.

Additionally, as the Veteran's Board hearing testimony reflects that his PTSD symptomatology may have worsened since his last VA examination in February 2010, a remand is necessary to afford him a contemporaneous examination.  

Finally, updated VA outpatient records (dated since 2013) should be secured, and the Veteran should be furnished with notice as to how to substantiate a TDIU claim on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of how to substantive a claim of entitlement to a TDIU.

2.  Obtain all outstanding VA outpatient records dated since October 2013.  

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any peripheral neuropathy of the bilateral upper and lower extremities.  To the extent possible, the examination should be scheduled at the Blairsville Community Based Outpatient Clinic (CBOC), or any other VA facility near the Veteran's home other than the Atlanta VA Medical Center (VAMC).  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

For any current neurological disorder of the bilateral upper and lower extremities diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability was incurred in or is otherwise related to military service, to include presumed exposures to herbicides and/or contaminated water at Camp Lejeune.

A complete rationale should be furnished for any opinion rendered.  

4.  Then furnish the Veteran's claims file to a physician for an opinion as to etiology of the Veteran's skin disability.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.

For both skin diagnoses of record, namely poikiloderma of civatte and dermatitis, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability was incurred in service or is otherwise related to service, to include as a result of presumed exposure to contaminated water at Camp Lejeune and/or herbicides therein.   In addressing this question, the examiner should discuss the documented blisters, cellulitis, and vesicular bullae on his right foot in service.  See STRs dated July 1973. 

A complete rationale should be furnished for any opinion rendered.

5.  Then schedule the Veteran for a VA examination to determine the current severity of his PTSD.  To the extent possible, the examination should be scheduled at the Blairsville CBOC, or any other VA facility near the Veteran's home other than the Atlanta VAMC.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.  The examiner should provide a thorough discussion as to any functional impact caused by PTSD.

6.  Thereafter, readjudicate the issues on appeal, to include entitlement to a TDIU.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



